Case: 20-40792      Document: 00515893732         Page: 1     Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 20-40792                               June 9, 2021
                               Conference Calendar                         Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jesus Erasmo Alaniz-Garcia,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:18-CR-120-4


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jesus Erasmo
   Alaniz-Garcia has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Alaniz-Garcia has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40792      Document: 00515893732          Page: 2   Date Filed: 06/09/2021




                                    No. 20-40792


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review.
          However, we have identified a clerical error in the written judgment.
   Although the district court’s orally pronounced sentence ordered that the
   eight-month revocation sentence was as to each of the two original counts of
   conviction and that the eight months would be served concurrently as to both
   of those counts, the written judgment does not specifically state that. The
   district court’s intention can be inferred in the written judgment based on the
   fact that after stating that the sentence is a total term of eight months of
   imprisonment, the following text states that the imprisonment term consists
   of “4 MONTHS as to each of Counts 1 and 7 to run consecutively to and 4
   MONTHS as to each of Counts 1 and 7 to run concurrently with” the term
   of imprisonment imposed for the new illegal reentry sentence. Out of an
   abundance of caution, we ORDER the district court to issue a clarifying
   correction of the judgment under Federal Rule of Criminal Procedure 36 to
   state the oral pronouncement explicitly in the written judgment.
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. The case is REMANDED to the
   district court for the limited purpose of correcting the judgment to conform
   with the orally pronounced sentence. See Fed. R. Crim. P. 36.




                                         2